DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the claim recites “wherein the processor is disposed within the handle housing and is disposed in electrical communication with the correction unit.”  In isolation, this limitation would be supported by paragraph 0050 of the instant specification which notes that the correction unit (and therefore the processor 404) is “disposed within a portion of the handle assembly 102”.  However, amended independent claim 1 requires that the correction unit be “supported in the adapter assembly”.  
While paragraph 0050 does note, “Although generally illustrated as being disposed within a portion of the handle assembly 102 (FIG. 1A) of the surgical device 100, the correction unit 400 may be partially or wholly disposed in the adapter assembly 200”, the disclosure of the correction unit (400) being located in the adapter is presented as an alternative (not in addition) to it be located in the housing assembly.  While paragraph 0050 does note that the correction unit can be located “partially” in the adapter assembly, it does not note where the other part would be located in this alternative placement.  In short, the specification is deemed to have support for the correction unit (and therefore the processor) being located in either the handle assembly or adaptor, but not both as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (PG Pub 2015/0297199 A1) hereinafter referred to as Nicholas in view of Jackson et al. (PG Pub 2017/0020614 A1) hereinafter referred to as Jackson in view of Zemlok et al. (PG Pub 2009/0090763 A1) hereinafter referred to as Zemlok.
Regarding claim 1, Nicholas discloses a surgical system (10; figs. 1A, 1B), comprising: 
a power source (paragraph 48 – “rechargeable battery”); 
a handle housing (102); 
a motor (paragraph 89 – “an actuation of a motor.. within handle housing 102”; paragraph 91 – “an activation of a motor… within handle housing 102”) disposed within the handle housing and in electrical communication with the power source (paragraph 48 – “The battery is configured to supply power to any of the electrical components of surgical device 100”; paragraphs 89 and 91); 
an adapter assembly (200) operably coupled to the handle housing (fig. 1; paragraph 56), the adapter assembly supporting an input shaft (274) and an output shaft (276) coupled by a universal joint (250; fig. 15), the input shaft in mechanical communication with the motor and rotatable in response to actuation of the motor (paragraphs 71, 91 – Motor drives drive member 106b, which in turn drives shafts 274, 276); 
an end effector (300) coupled to the adapter assembly and selectively articulatable relative to the adapter assembly (paragraphs 47, 50);
a correction unit (paragraphs 48, 51 – “circuit board” and paragraph 96 – “microchips… that electrically couple to the circuit board/controller”) supported in the adapter assembly (paragraph 96 – “adapter, can include one or more microchips… that electrically couple to the circuit board/controller”) and disposed in electrical communication with the motor (paragraph 51 – “drive mechanism”; paragraph 89 – “an actuation of a motor.. within handle housing 102”; paragraph 91 – “an activation of a motor… within handle housing 102”), the correction unit configured to adjust input shaft speed (paragraph 91), the correction unit including:
a processor (paragraph 48, 51 – “circuit board” or paragraph 96 – “microchips”).

Nicholas fails to disclose the correction unit is configured to adjust input shaft speed to maintain a substantially constant output shaft speed as the end effector articulates relative to the adapter assembly; and a memory having a motor speed profile of the output shaft at different articulation angles of the end effector relative to the adapter assembly stored thereon, the memory further including instructions stored thereon, which when executed by the processor, cause the correction unit to vary an amount of voltage applied to the motor based on a correlation of the motor speed profile of the output shaft and an articulation angle of the end effector relative to the adapter assembly.
However, Jackson teaches a surgical system (fig. 1), with an input shaft (proximal end of 77 seen in fig. 5) and an output shaft (distal end of 77 beyond #82 that connects with #80, seen in figs. 5-6) coupled by a universal joint (82), the input shaft in mechanical communication with the motor (paragraph 85 – “respective electric motor”; ) and rotatable in response to actuation of the motor (paragraph 87 – “shaft 77 and its associated motor operate motion about axis 63”); and a correction unit (10) in electrical communication with the motor (paragraphs 55-56), the correction unit configured to adjust input shaft speed to maintain a substantially constant output shaft speed (paragraph 94) as the end effector articulates relative to 11); and a memory (12) having a motor speed profile of the output shaft at different articulation angles of the end effector relative to the adapter assembly stored thereon (paragraph 56, “Memory 12 stores… software that is executable by the processor to control the operation of the motors 6”, “The software… cause the joints of the arm to move accordingly, in compliance with a pre-determined control strategy”; paragraph 94 – “Thus when the arm part 311' is commanded to articulate relative to arm part 310' about axis 63 when arm part 311' is pitched relative to arm part 310' about axis 62, the control system may operate to drive the rotation of shaft 77 in such a way as to maintain a smooth or consistent rotation speed of the Hooke's joint 82”), the memory further including instructions stored thereon, which when executed by the processor, cause the correction unit to vary the speed of the motor based on a correlation of the motor speed profile of the output shaft and an articulation angle of the end effector relative to the adapter assembly (paragraphs 56 and 94; also paragraphs 136-142).
Given the teachings of Jackson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the joint and correction unit of Nicholas with the universal joint and correction unit of Jackson.  It was well understood in the art that a universal joint at an angle produced a variability in the rotation output speed.  Jackson provides a control system that compensates for this and provides a smoother and more consistent rotation speed of a universal joint.  Having a steady speed in surgical procedures is desired so an end user can more easily judge the rate of tissue cutting and firing and not introduce potentially hazardous variability in cutting 

Nicholas in view of Jackson discloses the memory further including instructions stored thereon, which when executed by the processor, cause the correction unit to vary the speed of the motor based on a correlation of the motor speed profile of the output shaft and an articulation angle of the end effector relative to the adapter assembly, but does not disclose that the speed varies due to the correction unit varying an amount of voltage applied to the motor.
However, Zemlok teaches the memory (paragraph 147 – “internal memory”) further including instructions stored thereon, which when executed by the processor, cause the correction unit to vary an amount of voltage applied to the motor so as to vary the speed (paragraph 0147 – “speed control by means of voltage regulation or voltage pulse width modulation”).
Given the teachings of Zemlok it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the speed adjustment of Nicholas in view of Jackson be affected by varying the amount of voltage applied to the motor.  Doing so was well-known within the art of motor controls at the time of effective filing as voltage control provides processors discrete and finely tuned control over the power and thus the speed produced by a motor.  Nicholas and Jackson were already concerned with the issue of motor control and adjusting the speed of the motor based 

Regarding claim 2, Nicholas fails to disclose an articulation sensor configured to measure an articulation angle of the universal joint as the end effector articulates relative to the adapter assembly, the articulation angle defined between the input and output shafts of the universal joint.
However, Jackson teaches an articulation sensor (“Hall effect sensor”, paragraph 136; also 210, 221, 212 and sensor paragraph 138-139; alternatively #202, #203, paragraph 144) configured to measure an articulation angle of the universal joint as the end effector articulates relative to the adapter assembly, the articulation angle defined between the input and output shafts of the universal joint.
Given the teachings of Jackson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nicholas to include to the articulation sensors of Jackson.  Doing so would provide the controller/correcting unit with more information about the position of the surgical device and allow it to more effectively control the position and motions of the surgical device.

Regarding claim 3, Nicholas as modified by Jackson above discloses wherein the articulation sensor includes an accelerometer, a rotary encoder (Jackson - 210, 221, 212 and sensor paragraph 138-139; also #202, #203, paragraph 144), an optical encoder, a magnetic encoder (Jackson - 210, 221, 212 and sensor paragraph 138-139; also #202, #203, paragraph 144), a linear encoder, a Hall Effect sensor Jackson - “Hall effect sensor”, paragraph 136), a linear variable differential transformer, an inertial measurement unit, a microelectromechanical system, a gyroscope, or combinations thereof.

Regarding claim 4, Nicholas as modified by Jackson above discloses a rotation sensor (#202, #203, paragraphs 144-146) configured to measure rotational positioning of the universal joint.
Given the teachings of Jackson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nicholas to include to the articulation sensors of Jackson.  Doing so would provide the controller/correcting unit with more information about the position of the surgical device and allow it to more effectively control the position and motions of the surgical device.

Regarding claim 5, Nicholas as modified by Jackson above discloses wherein the rotation sensor includes a counter, an encoder (#202, #203, 251 paragraphs 144-146), a gyroscope, or combinations thereof.

Regarding claim 7, Nicholas discloses wherein the end effector includes a staple cartridge assembly (320) and an anvil assembly (310).

Regarding claim 8, Nicholas as modified by Jackson above discloses wherein the processor (paragraphs 48, 51 – “circuit board”; Jackson – 250 or alternatively 11) is disposed within the handle housing (Nicholas – 102; paragraph 51) and is Nicholas – paragraph 48 – “circuit board”; Jackson – 10).
Given the teachings of Jackson, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the memory and processor of Jackson with the invention of Nicholas.  Doing so would allow the device to be executed in established ways that were predictable and tested to be optimal ways of operating the instrument.

Regarding claim 22, Nicholas as modified by Jackson and Zemlok discloses wherein the correction unit (Nicholas - paragraphs 48, 51 – “circuit board” and paragraph 96 – “microchips; Jackson – 10; Zemlok - 500) is configured to apply the amount of voltage to the motor via pulse-width modulation (Zemlok – paragraph 147).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (PG Pub 2015/0297199 A1) in view of Jackson (PG Pub 2017/0020614 A1) in view of Zemlok (PG Pub 2009/0090763 A1) in view of Oleynikov et al. (PG Pub 2005/0029978 A1) hereinafter referred to as Oleynikov.
Regarding claim 21, Nicholas as modified by Jackson and Zemlok discloses wherein the correction unit (Nicholas - paragraphs 48, 51 – “circuit board” and paragraph 96 – “microchips”; Jackson – 10; Zemlok - 500) varies voltage applied to the motor (Zemlok – paragraph 147), but does not disclose that it uses a potentiometer to do so.
paragraph 104 – control board) includes a potentiometer (paragraph 104 - potentiometer) that varies the amount of voltage applied to the motor (paragraphs 104-105).
Given the teachings of Oleynikov it would have been obvious to one of ordinary skill at the time the invention was effectively filed to incorporate potentiometers with the voltage control of Nicholas as modified by Jackson and Zemlok.  The use of potentiometers in electronic control circuits was widely known and used at the time of the invention and would provide a cheap and easily available means of controlling the voltage supplied to the motor which is something the other prior art was already concerned about.

Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed toward newly amended subject matter which is deemed to be read on by the new interpretation of the Nicholas reference.  In particular, Nicholas notes in paragraph 0096 that the adapter can house additional microchips which are wired to the circuit board / controller and as such are deemed to comprise a portion of a correction unit that is housed in the adaptor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW M TECCO/Primary Examiner, Art Unit 3731